DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered. 

Response to Amendment
Applicant’s amendment has been entered. Claims 1-20 are canceled. Claims 21-41 are pending. Note that the amendment reverted to a limitation which prompted a rejection under 35 SUC 112(b) set forth in the July 2, 2021 office action.

Claim Interpretation
The limitations “readily-flowing” in claims 27 and 37 and “free-flowing” in claims 28 and 38 will be interpreted as the properties defined in paragraph [0019] of the present disclosure. See below image of paragraph [0019]:

    PNG
    media_image1.png
    210
    655
    media_image1.png
    Greyscale

Such an interpretation is necessary in order to render the terms “readily-flowing” and “free-flowing” definite.
The limitation “low-alloy iron powder” in claim 33 will be interpreted as an iron alloy powder with below 5% by mass of alloy constituents in view of paragraph [0025] of the present disclosure which states “[a] powder is referred to as low-alloy powder when the alloy constituents are below 5% by mass”. Note that as claim 33 requires only the first metallic powder material contains at least 80% by mass of an elemental or low-alloy iron powder, claim 33 encompasses a first metal powder comprising up to 20% by mass of differently alloyed or elemental powder.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 36, it is not clear how a green body can be constructed “from” a machining zone recited in claim 21 and “from” a machining zone and a neutral zone as recited in claim 36, when the specification, and the subsequent steps recited in claim 21 set forth that the green body is an intermediate in forming the machining zone/machining zone and neutral zone. Note that the amendment filed December 31, 2021 overcame this very rejection in claim 21 by changing “from” to “for”; however, amendment did not change corresponding statement in claim 36, and the present amendment reverts to the originally presented limitations.
Claims 22-41 are rejected under 35 USC 112(b) because they depend on claim 21. Claims 37-40 are rejected because they depend on claim 36.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US20050210755), cited in the IDS dated February 13, 2020.
Regarding claim 21, Cho discloses a method of producing a finished machining segment (polycrystalline compacts which can be incorporated into a tool for a wide variety of abrading, cutting, or other applications [0015]). Cho discloses constructing a green body (precursor assembly [0056]) produced from a first metallic powder material (sinterable powder, which can be steel or iron [0056]) and hard material particles (intermediate superabrasive layers [0057-58], superabrasive layer [0065]). Cho discloses that the abrasive particles are responsible for the suitability of the surfaces  for machining tools [0005], [0113]; therefore, the step of forming a precursor with superabrasive particles for machining tools [0015], [0057-58] forms the particles for a machining zone. Cho discloses compacting the green body under pressure with a compression pressure to result in a compact body with a machining segment with the machining zone [0083], with the compact body being sintered to the desired final dimensions [0083] thereby meeting the limitation for a final geometry of the machining segment. The HPHT (high pressure high temperature) disclosed by Cho applies both a temperature and pressure [0083] thereby thermally sintering the compact body at a sintering temperature to result in the finished machining segment [0083-84]. Cho discloses that the machining zone is produced by layer-by-layer application of material layers of the first metallic powder material and particle layers of the hard material particles [0072], [0080]. Cho discloses an embodiment where the hard material particles in one of the particle layers (second two layer assembly) are placed into a previously applied material layer of the material layers [0080]. As a step of stacking layers requires placing new layer on previously formed layers, the direction in which the height of the layered assembly changes defines a build direction, and the layers disclosed by Cho (Figs. 2-7B, [0080-81]) are placed along some build direction (stacking direction). Cho discloses that the particle layer has a defined set pattern [0074-76], [0080] to increase surface area contact with the material layers (increase in surface area contact between adjacent layers [0076], Figs. 7A, 7B), and Cho discloses embodiments in which each of the particle layers has pattern features (each of these interfaces is contoured, as described herein [0075]), thereby meeting the limitation where the hard material particles of each of the particle layers are placed according to a defined set pattern into a previously applied material layer of the material layers. Fig. 7A of Cho in particular shows that every layer, which would necessarily include the disclosed layers of hard material particles [0072], [0080], are placed to conform to, and thereby according to, a pattern of features.
Regarding claim 33, Cho discloses elemental iron as the metal material [0056].
Regarding claim 34, Cho does not disclose any sulfides in any materials. As 10% or more by mass would materially change the composite disclosed by Cho, the composite disclosed by Cho would have not more than 10% of a sulfide.
Regarding claim 35, Cho discloses high pressure, high temperature processing at 1,200                        
                            °
                        
                    C. to about 1,500                        
                            °
                        
                    C. and a pressure of from about 1 GPa to about 7 GPa (1,000 to 7,000 MPa) [0084]. The temperatures for sintering disclosed by Cho are greater than the melting point temperatures of several metal sulfides, including cesium sulfide.

Claim(s) 21-22, and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirchandani (US20120285293).
Regarding claim 21, Mirchandani discloses a method of producing a segment [0066]. Mirchandani discloses constructing a green body (green compact [0066], [0102]) for a machining zone (110, 112, 210, and 212 Fig. 1; 401 and 402 Fig. 10) produced from a first metallic powder (layer of nickel powder) material and hard material particles (cemented carbide powder) [0066], [0102]. Mirchandani discloses compacting the green body under pressure (pressing) with a compression pressure to result in a compact body having a final geometry of the machining segment with the machining zone (cylinder with approximate dimensions) [0036], [0066]. Mirchandani discloses thermally sintering the compact body at a sintering temperature (sintering in vacuum furnace) to result in the finished machining segment [0036], [0066]. Mirchandani discloses that the machining zone is produced by layer-by-layer application of material layers of the first metallic powder material and particle layers of the hard material particles, where the hard material particles in one of the particle layers are placed into a previously applied material layer of the material layers (A layer of cemented carbide powder consisting of by weight 70% tungsten carbide, 18% cobalt, and 12% nickel was placed in a mold in contact with a layer of nickel powder [0066]). Placing subsequent layers into a mold in contact with previously placed layers meets the claimed “along a construction direction” limitation. Identification of the segment as a machining segment is a statement of intended use rather than any distinct definition of any of the claimed invention’s limitations, and Mirchandani discloses that the composite would be structurally capable of use as a machining tool [0003], [0012], [0016], thereby meeting any structure required of a machining segment. See MPEP2111.02(II). Mirchandani discloses embodiments in which the layering process is repeated as many times as desired, preferably prior to sintering [0063]. A series of repeating a layering of hard material particles as many times as desired places layers is itself a defined set pattern (one unit of layers as one unit of the pattern), and the repeated layers themselves are a defined pattern as they are a repeated motif. The step of placing layers of hard particles with the goal of achieving a desired number of repeated layers places layers of hard particles according to that pattern. In disclosing that the layers are repeated [0063], and in disclosing that, the hard material particles in one of the particle layers are placed into a previously applied material layer of the material layers [0066], [0102], Mirchandani discloses placing each of some plurality of layers of had material particles in material layers in accordance with some pattern, thereby meeting the claimed limitation the hard material particles of each of some plurality particle layers are placed according to a defined set pattern (repeated steps) into a previously applied material layer of the material layers. Note that claim 21 is open to layers which are not recited within the claim.
Regarding claim 22, Mirchandani discloses an embodiment in which the green compact is formed of one material layer and one particle layer [0066]. Mirchandani therefore discloses a number of material layers (one) and a number of particles (one), and one is not less than one.
Regarding claim 34, Mirchandani does not disclose any sulfides in any materials. As 10% or more by mass would materially change the composite disclosed by Mirchandani, the composite disclosed by Mirchandani would have not more than 10% of a sulfide.
Regarding claim 35, Mirchandani discloses a temperature range for full or partial sintering of about 400                        
                            °
                        
                    C. to about 1300                        
                            °
                        
                    C [0058]. The temperatures for sintering disclosed by Mirchandani are greater than the melting point temperatures of several metal sulfides, including cesium sulfide.
Regarding claim 36, Mirchandani discloses an embodiment in which a green body is produced which forms a neutral zone (403, Fig. 10, [0102]). Mirchandani discloses the neutral zone is produced from a second metallic powder material (steel formed from steel powder) and the second metallic powder material is different from the first metallic powder material (nickel formed from nickel powder) [0102].

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mirchandani (US20120285293) as applied to claim 21 as evidenced by T123 (T123™ Nickel Powder (CDN), Vale Canada Limited 2010(2011)) or, in the alternative, under 35 U.S.C. 103 as obvious over Mirchandani (US20120285293) as applied to claim 21 in view of T123 (T123™ Nickel Powder (CDN), Vale Canada Limited 2010(2011)).
Regarding claims 27-29, Mirchandani discloses that the metallic powder material is commercially available type 123 Ni powder [0066]. Mirchandani is silent on the fluidity and grain size of the powder material. T123 shows that type 123 Ni powder has a particle size (Fisher sub-sieve size) of 3.5-4.0 µm, and a sieve test in a 100 mesh test sieve (aperture size 0.15 mm) has a             
                ≤
                0.1
            
         wt% retention (Typical properties box). A powder size of 3.5-4.0 µm directly meets a range defined by a maximum of 200 µm, and powder which has             
                ≤
                0.1
            
         wt% retention in a 100 mesh sieve test would be expected to flow through an exit opening of 2.5 mm, as set forth in paragraph [0019] of the present disclosure for defining free-flowing powder. Alternatively, metal powder of such size and fluidity would have been obvious over Mirchandani in view of T123 because Mirchandani discloses Ni powder as a metal material, and indicates ability of the material to compress and sinter, the properties of the formed article, and bonding of the metal material and particle layers as factors in selecting material properties [0061]. T123 teaches a Ni metal powder whose size distribution is optimized for easy mixing and excellent mechanical properties of sintered parts, whose uniform dispersion provides repeatable dimensional change of sintered parts, and which strengthens and toughens to improve fatigue strength (left column). T123 teaches that the Ni powder is widely used as a metal binder that enhances corrosion resistance and toughness of hard metals (left column). Given the properties of the Ni alloy taught by T123 and the selection considerations for powder material disclosed by Mirchandani, it would have been obvious for one of ordinary skill in the art to use the powder taught by T123 which would be expected to meet the claimed properties in view of T123’s disclosure of size distribution and suitability uses.

Claim(s) 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mirchandani (US20120285293) as applied to claim 21 as evidenced by Hobbs (US 20110168926) or, in the alternative, under 35 U.S.C. 103 as obvious over Mirchandani (US20120285293) as applied to claim 21 in view of Hobbs (US20110168926).
Regarding claims 30-31, Mirchandani discloses that the metallic powder material is type 123 Ni powder [0066]. Mirchandani is silent on the compressibility of the powder. Hobbs indicates that type 123 Ni powder has a tightly controlled particle size and density optimized for the powder metallurgy industry, that the powder is known for its high purity, fine size, uniform particle size, dendritic surface, and excellent compressibility, which assist the mechanical bounding of particles under pressure [0023]. Powder materials with excellent compressibility, optimized for the powder metallurgy industry would be expected to meet the compressibility limitations of claims 30-31. Alternatively it would have been obvious over Mirchandani in view of Hobbs to use a highly compressible powder because Mirchandani discloses Ni powder as a metal material, and indicates ability of the material to compress and sinter, the properties of the formed article, and bonding of the metal material and particle layers as factors in selecting material properties [0061], and given the properties which Hobbs discloses for type 123 NI powder, particularly excellent compressibility [0023], it would have been obvious for one of ordinary skill in the art to use Ni powder with excellent compressibility over Mirchandani’s disclosure of properties for metal materials and Hobbs’ teaching of excellent compressibility of the same type of material suitable for powder metallurgical applications. Note that claims 30 and 31 are directed to properties of the powder material and not of the article produced.

Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mirchandani (US20120285293) as applied to claim 21 as evidenced by T123 (T123™ Nickel Powder (CDN), Vale Canada Limited 2010(2011)) and Hobbs (US20110168926). or, in the alternative, under 35 U.S.C. 103 as obvious over Mirchandani (US20120285293) as applied to claim 21 in view of T123 (T123™ Nickel Powder (CDN), Vale Canada Limited 2010(2011)) and Hobbs (US20110168926).
Regarding claim 32, Mirchandani discloses that the metallic powder material is type 123 Ni powder [0066]. Mirchandani is silent on the fluidity, grain size, and compressibility of the powder material. T123 shows that type 123 Ni powder has a particle size (Fisher sub-sieve size) of 3.5-4.0 µm, and a sieve test in a 100 mesh test sieve (aperture 0.15 mm) has a             
                ≤
                0.1
            
         wt% retention (Typical properties box). A powder size of 3.5-4.0 µm directly meets a range defined by a maximum of 200 µm, and powder which has             
                ≤
                0.1
            
         wt% retention in a 100 mesh sieve test would be expected to flow through an exit opening of 2.5 mm, as set forth in paragraph [0019] of the present disclosure for defining free-flowing powder. Hobbs further indicates that type 123 Ni powder has a tightly controlled particle size and density optimized for the powder metallurgy industry, that the powder is known for its high purity, fine size, uniform particle size, dendritic surface, and excellent compressibility, which assist the mechanical bounding of particles under pressure [0023]. Powder materials with excellent compressibility, optimized for the powder metallurgy industry would be expected to meet the compressibility limitations of claim 32.
Alternatively, metal powder of such size, fluidity, and compressibility would have been obvious over Mirchandani in view of T123 because Mirchandani discloses Ni powder as a metal material, and indicates ability of the material to compress and sinter, the properties of the formed article, and bonding of the metal material and particle layers as factors in selecting material properties [0061]. T123 teaches a Ni metal powder whose size distribution is optimized for easy mixing and excellent mechanical properties of sintered parts, whose uniform dispersion provides repeatable dimensional change of sintered parts, which strengthens and toughens to improve fatigue strength (left column). T123 teaches that the powder is widely used as a metal binder that enhances corrosion resistance and toughness of hard metals (left column). Given the properties of the Ni alloy taught by T123 and the selection considerations for powder material disclosed by Mirchandani, it would have been obvious for one of ordinary skill in the art to use the powder taught by T123 which would meet the claimed properties as the powder metal material. In view of the properties taught by Hobbs for the type 123 Ni powder [0023] it would have been obvious for one of ordinary skill in the art to use a metal powder with excellent compressibility optimized for the powder metallurgy industry in response to the factors which Mirchandani discloses for the powder material [0061].

Claim(s) 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mirchandani (US20120285293) as applied to claim 21 as evidenced by Hoeganaes (Powder Metallurgy Grades Data Sheet Hoeganaes Corporation (1987)) or, in the alternative, under 35 U.S.C. 103 as obvious over Mirchandani (US20120285293) as applied to claim 21 in view of Hoeganaes (Powder Metallurgy Grades Data Sheet Hoeganaes Corporation (1987)).
Regarding claims 37-38, Mirchandani discloses using steel powder as the second metal material [0102], and the steel powder which Mirchandani uses is Ancormet 101 sponge iron powder [0069]. Hoeganaes shows that Ancormet 101 powder itself has a measurable flow property (Table on second page); therefore, the Ancormet 101 powder used by Mirchandani would be expected to flow freely in the process disclosed by Mirchandani. 
Alternatively, Mirchandani discloses that additional metal powder materials are added to provide additional property and article complexity to the article [0063] and that in selecting powder metal and indicates ability of the material to compress and sinter, the properties of the formed article, and bonding of the metal material and particle layers as factors in selecting material properties [0061]. Hoeganaes teaches several different powder metal materials (both pages) each with some degree of flowability (Table on second page). Hoeganaes describes advantages properties for each of the materials (text in both pages).
It would have been obvious for one of ordinary skill in the art in view of Mirchandani to select powder material based on the desired properties of compaction or the article formed. In selected powder materials it would have been obvious for one of ordinary skill in the art to select one taught by Hoeganaes as appropriate for powder metallurgical purposes each of which has some degree of flowability. As Hoeganaes teaches flow as a metric for evaluating the suitability of powder for powder metallurgical processes (table on second page) it would have been obvious to one of ordinary skill in the art to use high flowability as a metric for selecting the materials in the powder metallurgical process disclosed by Mirchandani.

Claim Rejections - 35 USC § 103
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20050210755) as applied to claim 21 above.
Regarding claim 25 Cho discloses high pressure, high temperature processing at 1,200                        
                            °
                        
                    C. to about 1,500                        
                            °
                        
                    C. and a pressure of from about 1 GPa to about 7 GPa (1,000 to 7,000 MPa) [0084]. The pressure range disclosed by Cho overlaps the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirchandani (US20120285293) as applied to claim 21 above.
Regarding claim 26, Mirchandani discloses a temperature range for full or partial sintering of about 400                        
                            °
                        
                    C. to about 1300                        
                            °
                        
                    C [0058]. The range disclosed by Mirchandani encompasses the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 33, Mirchandani does not disclose examples in which metal powder layers of a machining zone are iron or low-iron alloy powder, but Mirchandani does discloses using steel as the powder forming the metal layer [0061], and steels by definition are iron alloys, and steels encompass compositions in which the alloy content is less than 5%. Mirchandani further discloses using iron as a metal binding phase for the particles [0038], [0061], [0068]. In view of Mirchandani’s disclosure of using iron to bind the particles and use of steel as the metal layer, it would have been obvious for one of ordinary skill in the art to use iron or low-alloy iron alloy as the material.

Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirchandani (US20120285293) as applied to claim 21 in view of Hoeganaes (Powder Metallurgy Grades Data Sheet Hoeganaes Corporation (1987)).
Regarding claims 39-40, Mirchandani discloses using steel powder as the second metal material [0102], and the steel powder which Mirchandani uses is Ancormet 101 sponge iron powder [0069]; however, Hoeganaes teaches that Ancormet 101 is a low density sponge iron when compressed; therefore, it appears unlikely that Ancormet 101 meets the claimed limitation for compressible powder.
Hoeganaes does teach steel powders that are highly compressible and form high densities in powder compaction and sintering process (both pages), notably Hoeganaes teaches Ancor steel 1000C which forms parts with densities above 7.0 g/cm3 (first page left column). 
Mirchandani discloses that additional metal powder materials are added to provide additional property and article complexity to the article [0063] and that in selecting powder metal and indicates ability of the material to compress and sinter, the properties of the formed article, and bonding of the metal material and particle layers as factors in selecting material properties [0061]. Both Mirchandani and Hoeganaes therefore teach selection of steel alloy powders for powder metallurgical applications.
It would have been obvious for one of ordinary skill in the art to use one of the compressible steel powders for the powder material forming the neutral region in the process disclosed by Mirchandani. Mirchandani teaches generally using a steel [0061], and Hoeganaes teaches highly compressible steel powders as steel powder material appropriate for powder metallurgical applications (both pages). A compressible powder would be expected to be able to attain the claimed powder compressible property by virtue of its compressibility. Note that claims 39 and 40 are directed to properties of the powder material and not of the article produced.

Claims 21-24, 26, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20030089364) in view of Hilti (EP 3037230 A1). Hilti is cited in the IDS dated February 13, 2020.
Regarding claim 21, Kim discloses a method of producing a machining segment (segment of a diamond tool [0016], [0079]). Kim discloses constructing a green body for a machining zone (Figs. 2, 9, 10, [0016], [0079], [0091]) produced from a first metallic powder material (metal powder [0070-74], [0079], [0093]) and hard material particles (diamonds set within layers [0041], [0079], [0062]. Kim discloses sintering the green product through hot pressing [0093] which by definition both compacts the green product to a desired shape under compression pressure and thermally sinters the product at a sintering temperature to result in the finished machining segment with the machining zone [0092-94]. Kim discloses embodiments in which the resulting segments comprise hard particle layers alternating with layers of metal powder and filler (Figs. 7-9, [0070-74]) which requires the machining zone being produced by layer-by-layer application of material layers of the first metallic powder material and particle layers of the hard material particles to some extent. Kim shows embodiments in which each of the layers of hard particles forming adjacent segments are deliberately arranged in an alternating pattern (Figs. 7-7, [0042]), thereby disclosing placing the hard particles in each of the layers of hard particles according to a set, defined pattern.
Kim discloses that the hard particles are arranged according to a defined set pattern within a layer of hard particle materials (Figs. 3-11, [0023-27], [0036]). Kim discloses that diamond particles are arranged on a metal network [0079], but Kim is silent on how the diamonds are arranged with respect to the powder material layers and therefore does not disclose that the hard material particles in one of the particle layers are placed into a previously applied material layer of the material layers.
Hilti teaches a process for producing segments of a machining tool (cutting segments for segmented core drill bits [0004], [0011]). Hilti teaches successive application of powder layers of a powder mixture and diamond layers with diamond particles, which are arranged in a set pattern, between a bottom and a top [0007], [0033]. Hilti teaches that layers of the hard material particles in one of the particle layers are placed into a previously applied material layer of the material layers [0033]. Hilti shows that the resulting sintered segments comprise hard particle layers (Figs. 2A-2C, [0034]).
Both Kim and Hilti teach forming segments of machining tools, the segments comprising alternating layers of metal powder and hard particles (diamond). Hilti teaches that the arrangement yields an alternating pattern such  as those disclosed by Kim (Hilti [0031], [0033-34], Fig. 2C; Kim Figs 7-9 [0042]). 
It would have necessary for one of ordinary skill in the art to arrange the powder and filler material in the process disclosed by Kim in such a way that results in the layered arrangement disclosed by Kim. Because an arrangement would have been necessary, it would have been obvious for one of ordinary skill in the art to look to the art for such an arrangement, and in looking to the art, it would have been obvious for one of ordinary skill in the art to place at each of the layers of hard material particles of the process disclosed by Kim into a previously applied material layer of the material layers, which Hilti teaches as effective for producing the structures disclosed by Kim. As Hilti teaches that such deliberate placement is suitable for producing alternating hard particle pattern structures ([0031], Fig. 2C), such as those disclosed by Kim (Figs. 7-9, [0042]), placing hard particle layers into material layers as taught by Hilti [0033] would predictably result in effectively producing the arrangement taught by both Hilti and Kim for the same type of product (Hilti [0031], [0033-34], Fig. 2C; Kim Figs 7-9 [0042]).
Regarding claim 22, Kim discloses that certain segments in some embodiments are produced such that there are an equal number or more layers of powdered material and filler than layers of hard particles (132 and 133 in Fig. 7, 141 in Fig. 8, 152 in Fig. 9, Fig 12, [0070-74]). Such arrangements meet the layer number requirements of claim 22.
Regarding claim 23, Kim discloses that in examples, the gaps between the diamond layers of the segments of one example were set to 0.3 mm wide, while the gaps between the diamond layers of the segments of a different example were set in width to 0.16 mm [0092]. As the gap between diamond layers is the thickness of the powder material layers (Figs. 3-11), Kim implicitly discloses examples in which a distance of the placed hard material particles to the outer surface of the previously applied material layer in a plane perpendicular to the construction direction is 0.3 mm and 0.16 mm [0092] either of which is greater than 50 µm. Further, as Kim discloses that the powder material and filler form the outer layers of certain embodiments [0070-74], given the gap thickness [0092] Kim suggests that hard particle (diamond) layers are arranged 0.15-0.30 mm from one end of the segment.
Regarding claim 24, Kim discloses that the powder material and filler form the outer layers of certain embodiments [0070-74] which would require placing a subsequent layer of material after placing an Mth layer of hard particles.
Regarding claim 26, Kim discloses sintering at 950                        
                            °
                        
                    C [0093].
Regarding claim 34, Kim does not disclose any sulfides in any materials. As 10% or more by mass would materially change the composite disclosed by Kim, the composite disclosed by Kim would have not more than 10% of a sulfide.
Regarding claim 35, Kim discloses a temperature range for sintering of 950                        
                            °
                        
                    C [0093]. The temperatures for sintering disclosed by Kim is greater than the melting point temperatures of several metal sulfides, including cesium sulfide.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20050210755) as applied to claim 21 above, and further in view of Tselesin (US 5203880).
Cho does not disclose hard particles are arranged exclusively within the green body.
Tselesin teaches a process for producing a sintered brazing tool under pressure (column 1 lines 6-10). Tselesin teaches distributing a plurality of hard particles throughout a matrix (column 2 lines 53-57). Tselesin teaches hard particles may be diamonds, metal carbides or the like (column 3 lines 31-34). Tselesin teaches that in sintering material under pressure to make abrasive tools in general, it will be understood that the intent is to have the hard particles substantially embedded within the matrix material so the surface of the molding tool will not be marred (column 1 lines 34-38). In an embodiment, Tselesin discloses applying a hard metal spacer between the hard particle matrix composite and the molding tool to prevent hard particles from protruding from a surface in order to prevent damage to the molding tool (column 6 lines 15-19).
Both Cho and Tselesin teach producing a composite abrasive tool with abrasive particles which could be diamond, and both require a molding tool.
In order to avoid damaging the molding tool disclosed by Cho, it would have been obvious for one of ordinary skill in the art to embed the hard particles within the material (matrix) to an extent that the hard particles do not protrude in the molding step because Tselesin teaches that embedding the hard particles prevents damaging the molding tool. Embedding the hard particles to an extent that those particles do not protrude meets the limitation hard particles are arranged exclusively within the green body.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirchandani (US20120285293) as applied to claim 21 above, and further in view of Tselesin (US 5203880).
Mirchandani does not disclose hard particles are arranged exclusively within the green body.
Tselesin teaches a process for producing a sintered brazing tool under pressure (column 1 lines 6-10). Tselesin teaches distributing a plurality of hard particles throughout a matrix (column 2 lines 53-57). Tselesin teaches hard particles may be diamonds, metal carbides or the like (column 3 lines 31-34). Tselesin teaches that in sintering material under pressure to make abrasive tools in general, it will be understood that the intent is to have the hard particles substantially embedded within the matrix material so the surface of the molding tool will not be marred (column 1 lines 34-38). In an embodiment, Tselesin discloses applying a hard metal spacer between the hard particle matrix composite and the molding tool to prevent hard particles from protruding from a surface in order to prevent damage to the molding tool (column 6 lines 15-19).
Both Mirchandani and Tselesin teach producing a composite abrasive tool with abrasive particles which could be metal carbide (Mirchandani exemplifies tungsten carbide [0066]), and both require a molding tool.
In order to avoid damaging the molding tool disclosed by Mirchandani, it would have been obvious for one of ordinary skill in the art to embed the hard particles within the material (matrix) to an extent that the hard particles do not protrude in the molding step because Tselesin teaches that embedding the hard particles prevents damaging the molding tool. Embedding the hard particles to an extent that the particles do not protrude meets the limitation hard particles are arranged exclusively within the green body. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that deletion of the word “from” from claim 36 overcomes the rejection under 35 USC 112(b) set forth in the office action dated March 29, 2022; however, this change reintroduced one of the grounds for finding claims indefinite in the office action dated July 2, 2021. Note that replacing the word “from” with “for” had previously overcome the indefiniteness rejection regarding the claimed relationship between the green part and recited zones.
Before specifically arguing rejections of claim limitations with respect to prior art, applicant refers to the portion of the specification as filed which supports the amended limitation where the hard material particles of each in one of the particle layers are placed according to a defined set pattern into a previously applied material layer of the material layers. The support provided in applicant’s remarks is significantly more specific than the language reciting placing according to a pattern within independent claim 21. The quoted passage from the specification is provided in exemplary language, and the specification does not appear intended to limit placement according to a pattern to the specific examples, and in fact, paragraph [0032] of the specification suggests that the claim scope should not be limited to the specifically disclosed examples. As placing according to a pattern is not limited to the argued examples, “according to a defined set pattern” must be given its broadest reasonable interpretation of any predetermined and repeated motif (series of steps, design, lattice, etc.). If applicant intends to limit claims to the specific patterns exemplified in the specification and cited in applicant’s remarks, such intent would be better set forth by explicitly claiming exemplary limitations from the specification cited in applicant’s remarks.  
Regarding rejections over Cho (US 20050210755) under 35 USC 103, applicant argues that Cho does not meet the claimed limitation where the hard material particles of each of the particle layers are placed according to a defined set pattern into a previously applied material layer of the material layers. Applicant relies on Cho’s disclosure of distributing hard particles in a binder to support this argument. This argument is not persuasive because placing according to a pattern is not limited to relative arrangement of individual particles. Cho’s disclosure of placing (stacking) subsequent layers [0080-81] does met the limitations of placing hard particles into a previously applied material layer. Cho’s disclosure that the placed layers comprise set, defined pattern features [0074-76], particularly Fig. 7A which shows that all layers have patterned features, indicates that the layers are placed according to a set, defined pattern to some extent. 
Regarding rejections over Mirchandani (US20120285293), applicant argues that Mirchandani does not meet the claimed limitation where the hard material particles of each of the particle layers are placed according to a defined set pattern into a previously applied material layer of the material layers. This argument is not persuasive because in the rejections over Mirchandani, the disclosed repletion of the until a desired outcome is reached [0066] is the very pattern disclosed by Mirchandani relied upon [0063], [0066]. As claimed, placing according to a set, defined pattern does not define over placement according to a repeated series of defined steps, regardless of the mechanism by which Mirchandani distributes hard particles.
While applicant does acknowledge rejection of independent claim 21 over Kim (US20030089364) in view of Hilti (EP 3037230 A1), the remarks do not appear to contain arguments contrasting the claimed subject matter with either Kim or Hilti. It is not clear to what “the above” in arguments over Kim in view of Hilti refers. The rejection of independent claim 21 under 35 USC 103 over Kim in view of Hilti is therefore maintained.
Applicant acknowledges rejection of dependent claims, but applicant argues their rejection by reference to independent claims and other portions of the remarks. These arguments are not persuasive for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736